Case 1:19-cv-13912-NLH-AMD Document 9-1 Filed 09/27/19 Page 1 of 12 PageID: 423
                                                                            Page 1 of 12


 Jorge F. Coombs, Esquire (NJ Attorney ID # 017962002)
 YOUNGBLOOD FRANKLIN
 SAMPOLI & COOMBS, P.A.
 1201 New Road, Suite 230
 Linwood, NJ 08221
 Tel: (609) 601-6600
 Fax: (609) 601-6601
 E-mail: jcoombs@youngbloodlegal.com
 Attorney for Plaintiffs

     UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY
                          (CAMDEN VICINAGE)


 H. FRANK FIFE and JOHN G. AND
 ELIZABETH STEELMAN
 FOUNDATION,
                                                             CIVIL ACTION
                              Plaintiffs,
                                                   CASE NO.: 1:19-CV-13912-NLH-AMD
                       v.

 WILLIAM P. BARR, in his official
 capacity as Attorney General of the United
 States and executive of the U.S. Department
 of Justice;

 KEVIN K. MCALEENAN, in his official                       PLAINTIFFS’ BRIEF
 capacity as Acting Secretary of the U.S.                    IN SUPPORT OF
 Department of Homeland Security;                           MOTION TO STAY
                                                         FIVE YEAR ENTRY BAR
 KENNETH T. CUCCINELLI, in his
 official capacity as Acting Director of U.S.
 Customs and Border Protection;

 MARK A. MORGAN, in his official
 capacity as Acting Director of U.S.
 Immigration and Customs Enforcement; and

 JUDSON W. MURDOCK, II, in his
 official capacity as Houston CBP Director of
 Field Operations, individually, jointly,
 separately and in the alternative,

                             Defendants.
Case 1:19-cv-13912-NLH-AMD Document 9-1 Filed 09/27/19 Page 2 of 12 PageID: 424
                                                                                   Page 2 of 12


                                  TABLE OF CONTENTS

 BACKGROUND ………………………………………………………………………………... 3

 I.     Prior Extrajudicial History...................…………………………………………………... 3

 II.    Procedural History……………………………………………………………………….. 4

 STANDARD OF REVIEW……………………………………………………………………… 4

 ARGUMENT…………………………………………………………………………………….. 6

 I.     Stay Applicant Is Likely To Succeed On the Merits…………………………………….. 6

 II.    Applicant Will Be Irreparably Injured Absent a Stay……………………………………. 7

 III.   Issuance of a Stay Will Not Injure Defendants and Is In the Public Interest …………... 10

 CONCLUSION…………………………………………………………………………………. 12
Case 1:19-cv-13912-NLH-AMD Document 9-1 Filed 09/27/19 Page 3 of 12 PageID: 425
                                                                                           Page 3 of 12


        Plaintiffs, H. Frank Fife and the John G. and Elizabeth Steelman Foundation, hereby

 move the Court to stay the five (5) year entry bar, imposed by Defendants upon Erika Contreras

 Cruz (hereinafter referred to as “Contreras” or “student visa designee”), pursuant to I.N.A. §

 212(a)(9), pending final resolution of the instant litigation.       Contreras was Plaintiffs’ F-1

 nonimmigrant student visa designee, and future STEM OPT training extension applicant, prior to

 Defendants’ imposition of the entry bar. Contreras is an essential witness and Plaintiffs cannot

 adequately plan, prepare, or comply with Federal Rule of Civil Procedure 26 without direct

 access to her within the United States. As explained below, a stay of the entry bar is essential to

 Plaintiffs’ pre-trial preparation and discovery. Proceeding in the absence of a stay would be

 inefficient, waste the resources of the Court and all parties, and could result in biased rulings that

 may serve as the basis for appeal. Moreover, having an essential witness available only by

 telephonic or digital means will impose a heavy burden on the Court and all parties due to the

 detailed nature of discovery in this matter.



                                          BACKGROUND

 I.     Prior Extrajudicial History

        The instant litigation stems from a July 29, 2017 Determination of Inadmissibility and

 July 30, 2017 Order of Expedited Removal which led to Defendants’ imposition of a five (5)

 year entry bar on Contreras. On February 28, 2018 Plaintiffs’ counsel submitted a letter brief to

 Defendants requesting dialog regarding permission to have Contreras reenter the United States

 on her F-1 nonimmigrant student visa. Defendants responded to Plaintiffs’ letter brief on both

 March 26, 2018 and April 4, 2018. Following the conflicting information Defendants provided

 in their responses, on July 16, 2018 Contreras appeared at the United States Consulate in
Case 1:19-cv-13912-NLH-AMD Document 9-1 Filed 09/27/19 Page 4 of 12 PageID: 426
                                                                                            Page 4 of 12


 Monterrey, Mexico, and was informed that she would not be allowed to continue her studies in

 the United States.

 II.    Procedural History

        Finding no reasonable avenue for relief, Plaintiffs filed the instant action on June 17,

 2019. Plaintiffs filed a Certificate of Service on July 9, 2019. Counsel for Defendants filed a

 Notice of Appearance on August 20, 2019.            On August 30, 2019 counsel for the parties

 exchanged e-mails and agreed to extend Defendants’ time to answer or respond to the Complaint

 to September 24, 2019. Counsel also discussed the possibility of lifting the five (5) year entry

 bar to allow Contreras to be physically present in the United States for discovery, pre-trial

 preparation and, if necessary, to provide testimony at trial. Defendants communicated through

 counsel that they could not agree to lift the entry bar for purposes of this litigation.



                                     STANDARD OF REVIEW

        Generally, federal courts lack authority to order the parole or admission of a witness for

 the purposes of discovery or trial. The Supreme Court has, “long recognized the power to expel

 or exclude aliens as a fundamental sovereign attribute exercised by the Government's political

 departments largely immune from judicial control.” Fiallo v. Bell, 430 U.S. 787 (1977) at 792.

 Pursuant to 8 C.F.R. § 212.5(a) the authority to parole an alien into the United States typically

 rests within the discretion of the Secretary of the U.S. Department of Homeland Security. The

 conflict in the instant matter is that the Secretary of the U.S. Department of Homeland Security is

 a named defendant. Therefore, Plaintiffs have no recourse but to petition the Court for a stay of

 the five (5) year entry bar Defendants continue to impose on the student visa designee.
Case 1:19-cv-13912-NLH-AMD Document 9-1 Filed 09/27/19 Page 5 of 12 PageID: 427
                                                                                       Page 5 of 12


        During the pendency of judicial review, the administrative action under review remains

 in force unless a party moves for a stay of same. After a hearing on the motion, the court may

 stay the administrative action after a showing that irreparable injury will occur absent the stay

 and that the moving party is likely to prevail on the merits of the case.

        Accordingly, in Nken V. Holder, 556 U. S. ____ (2009), the Supreme Court of the United

 States held that federal courts can stay administrative decisions and orders of the executive

 branch, including those involving immigration matters, pending judicial review if petitioners can

 satisfy the “traditional” stay factors. As Chief Justice Roberts expressed in the majority opinion

 in Nken, the Court’s power to grant a stay pending review,

        …was described as part of a court’s “traditional equipment for the administration
        of justice.” Scripps-Howard, 316 U.S. 4, at 9–10. That authority was “firmly
        imbedded in our judicial system,” “consonant with the historic procedures of
        federal appellate courts,” and “a power as old as the judicial system of the
        nation.” Id., at 13, 17.

 The holding in Nken further defines how stays operate pending judicial review,

        (i)t does so either by halting or postponing some portion of the proceeding, or by
        temporarily divesting an order of enforceability. See Black’s, supra, at 1413 (6th
        ed. 1990) (defining “stay” as “a suspension of the case or some designated
        proceedings within it”).

 The Nken Court cautioned that stays should not to be confused with injunctive relief, as they

 achieve results,

        … by temporarily suspending the source of authority to act - the order or
        judgment in question - not by directing an actor’s conduct. A stay “simply
        suspend[s] judicial alteration of the status quo,” while injunctive relief “grants
        judicial intervention that has been withheld by lower courts.”

 Chief Justice Roberts concluded the majority opinion by reiterating that the “traditional” stay

 factors outlined by the Court in Hilton v. Braunskill, 481 U.S. 770, 776 (1987), continue to

 govern requests for a stay pending judicial review,
Case 1:19-cv-13912-NLH-AMD Document 9-1 Filed 09/27/19 Page 6 of 12 PageID: 428
                                                                                        Page 6 of 12


        (u)nder that standard, a court considers four factors:

        “(1)    whether the stay applicant has made a strong showing that he is likely to
                succeed on the merits;

        (2)     whether the applicant will be irreparably injured absent a stay;

        (3)     whether issuance of the stay will substantially injure the other parties
                interested in the proceeding; and

        (4)     where the public interest lies.”

 Once an applicant has met the first two Hilton factors, the Count in Nken held that,

        … the traditional stay inquiry calls for assessing the harm to the opposing party
        and weighing the public interest. These factors merge when the Government is the
        opposing party. In considering them, courts must be mindful that the
        Government’s role as the respondent in every removal proceeding does not make
        the public interest in each individual one negligible, as some courts have
        concluded. See, e.g., Mohammed, 309 F. 3d, at 102 (Government harm is nothing
        more than “one alien [being] permitted to remain while an appeal is
        decided”); Ofosu, supra, at 699 (the Government “suffers no offsetting injury” in
        removal cases).


                                           ARGUMENT

 I.     Stay Applicant Is Likely To Succeed On the Merits

        As to the first of the four Hilton factors, “whether the stay applicant has made a strong

 showing that he is likely to succeed on the merits,” Plaintiffs articulated ten (10) independent

 counts for relief in the Complaint filed June 17, 2019. Plaintiffs submitted sixty-four (64)

 exhibits, encompassing approximately 218 individual document pages, in support of their claims.

 Plaintiffs’ submissions refute Defendants’ accusation of unlawful employment of an alien

 pursuant to 8 U.S.C. § 1324a. Upon information and belief, Defendants used said accusation to

 punish and strip Plaintiffs of constitutionally protected liberty and property interests without

 notice or the opportunity to defend. Accordingly, Plaintiffs have made a strong showing that

 they are likely to prevail on at least one, if not more, of the ten counts presented. A contrary
Case 1:19-cv-13912-NLH-AMD Document 9-1 Filed 09/27/19 Page 7 of 12 PageID: 429
                                                                                        Page 7 of 12


 finding by the Court would suggest that the “minimum requirements” of due process [1) the right

 to notice of the proposed government action and the grounds asserted for same; 2) the right to

 review opposing evidence; 3) the opportunity to be heard in person by a “neutral and detached”

 tribunal; 4) the right to present witnesses and documentary evidence in one’s favor; 5) the right

 to cross-examine adverse witnesses; 6) the requirement that a record of the evidence presented be

 prepared; and 7) the requirement that the tribunal prepare written findings of fact and reasons for

 its decision] outlined in Morrissey v. Brewer, 408 U.S. 471 (1972) at 489, have no application to

 the case at bar. In such a scenario student visa sponsors would be subject to loss of their liberty

 and property interests based on unilateral determinations made by Defendants during closed and

 non-reviewable procedures. Such a finding would be inapposite to the flexibility due process

 requires in this “particular situation.” Furthermore and as articulated in the Complaint, the

 constitutional validity of the five (5) year bar imposed on Contreras is a matter in controversy.

 Plaintiffs reassert that the absence of due process afforded to them by Defendants during the

 government action that led to the imposition of the entry bar was unconstitutional and the

 grounds provided for the imposition of the entry bar were unlawful.

 II.    Applicant Will Be Irreparably Injured Absent a Stay

        In line with the second of the four Hilton factors, Plaintiffs submit they have been

 irreparably injured, and will be subject to further irreparable harm, absent a stay. Plaintiffs

 maintain that Defendants targeted and promoted the benefits of small business owner

 participation in the F-1 non-immigrant student visa and STEM OPT programs. As a result of

 Defendants’ enticement, Plaintiffs participated in the program with Contreras until they were

 irreparably injured by Defendants’ July 29, 2017 Determination of Inadmissibility and July 30,

 2017 Order of Expedited Removal. The lack of notice, unclear facts, and unsupported reasoning
Case 1:19-cv-13912-NLH-AMD Document 9-1 Filed 09/27/19 Page 8 of 12 PageID: 430
                                                                                        Page 8 of 12


 behind Defendants’ actions prompted Plaintiffs to file Freedom of Information Act (hereinafter

 referred to as “FOIA”) requests. Plaintiffs waited months for FOIA responses that failed to show

 sufficient proof to support Defendants’ violations of Plaintiffs’ liberty interests, property

 interests, and right to due process. In all, Plaintiffs lost more than two (2) years pursuing

 fruitless procedural and discretionary relief from Defendants. Plaintiffs’ injuries also include

 thousands of dollars in lost sponsorships, scholarships, and legal fees, as Defendants have barred

 Contreras from participating in either the F-1 student visa or STEM OPT programs. Clearly,

 Plaintiffs have already suffered irreparable injury by losing time, money, and the ability to

 sponsor the student visa designee of their choosing.

        Even so, Plaintiffs’ injuries are not isolated to events in the past. Without a stay of the

 entry bar Plaintiffs will continue to be irreparably injured by the loss of even more time,

 mounting legal and litigation expenses, and the continued inability to participate in the F-1 visa

 and STEM OPT programs with the student visa designee of their choosing. As the Court is well

 aware, federal litigation of this nature could continue for years into the future. Unfortunately,

 time is of the essence in education. Should Contreras not be allowed to reenter the United States

 at least 60 days prior to the beginning of Atlantic Cape Community College’s Spring 2020

 semester (effectively November 1, 2019) she will have lost another full year of study. Plaintiffs

 could ultimately prevail on the merits of this case but, by that unknown future date, their student

 visa designee may no longer be in the same personal or financial position to continue with such

 an educational program. Continued disruption of Plaintiffs’ involvement in the F-1 visa and

 STEM OPT programs could destroy any remaining opportunities to achieve the program goals

 Defendants promised Plaintiffs when they enticed their participation in same.
Case 1:19-cv-13912-NLH-AMD Document 9-1 Filed 09/27/19 Page 9 of 12 PageID: 431
                                                                                          Page 9 of 12


        In addition to lost time, protracted litigation is costly to any litigant. Over the next few

 years Plaintiffs will only add to the thousands of dollars they have already expended

 investigating and litigating this matter. Absent the requested stay, Plaintiffs will continue to be

 barred from participating in the F-1 visa and STEM OPT programs with the student visa

 designee that met their sponsorship criteria and in which they already have a vested interest in

 seeing a completion of both a college degree and practical training program extensions.

        Defendants’ reluctance to lift the five (5) year entry bar to allow Contreras to be

 physically present in the United States for discovery, pre-trial preparations, and to provide

 testimony at trial risks causing Plaintiffs further irreparable injury at both pre-trial and trial

 levels. Although Defendants may wish to limit the scope of discovery to the administrative

 record, Contreras is an essential fact witness because she has firsthand knowledge of the actions,

 procedures, and documents surrounding Defendants’ July 29, 2017 Determination of

 Inadmissibility and July 30, 2017 Order of Expedited Removal. Plaintiffs and their counsel are

 entitled to direct personal access to this critical fact witness. Moreover, having an essential

 witness available only by remote means imposes a heavy burden on the Court and all parties due

 to the detailed nature of discovery in this matter. The fidelity and accuracy of a remote witness

 would also be in question, as Contreras will likely need the services of an English-language

 interpreter. Proceeding in the absence of a stay would be inefficient, waste the resources of the

 Court and all parties, and could result in biased rulings that may serve as the basis for appeal.

        Retention of the five (5) year entry bar perpetuates a continuing harm upon Plaintiffs.

 The entry bar effectively operates as an ongoing penalty against Plaintiffs, who argue they have

 been deprived of due process and were punished by Defendants without being properly noticed

 of, or formally charged with, any wrongdoing. The entry bar continues to harm Plaintiffs
Case 1:19-cv-13912-NLH-AMD Document 9-1 Filed 09/27/19 Page 10 of 12 PageID: 432
                                                                                        Page 10 of 12


 because their student visa designee cannot continue to complete the college degree they invested

 time, money, and effort to achieve.

 III.   Issuance of a Stay Will Not Injure Defendants and Is In the Public Interest

        The last two stay factors in a Nken inquiry require applicants to assess the harm an

 approved stay would have on the opposing party and also weigh it against the interests of the

 public. Again, because Defendants are government entities those two factors merge. Presently,

 Contreras has completed more than two (2) years of the five (5) years of entry bar imposed. A

 stay of the remaining three (3) years of the bar, until the ultimate disposition of this matter,

 would pose no harm to Defendants. F-1 student visas are temporary nonimmigrant visas by

 definition and, to clarify, Plaintiffs are not seeking immigrant status for Contreras. Furthermore,

 Plaintiffs agree to supervise and monitor the whereabouts of their student visa designee while she

 is present in the United States and, if necessary, would ensure her timely departure. Plaintiffs

 would also agree to guarantee Contreras’ presence, subject to any penalties the Court would

 deem appropriate and stipulate for failure to comply, as part of any grant of the motion herein

 requested. Plaintiffs’ assurances eliminate any perceived risk of injury to Defendants. In this

 instance a stay of the entry bar would operate similarly to a subpoena ad testificandum, by

 guaranteeing Contreras’ presence to give oral testimony for use at a hearing or trial. A stay

 would simply allow the student visa designee to continue her studies in the United States and

 ensure her availability for discovery, pre-trial preparation, and, should resolution of the issues at

 bar require an evidentiary hearing, to provide testimony.

        Contreras has a vested interest in returning to her country after completing her education

 and future occupational training extension. Her family, friends, and significant personal business
Case 1:19-cv-13912-NLH-AMD Document 9-1 Filed 09/27/19 Page 11 of 12 PageID: 433
                                                                                         Page 11 of 12


 and property interests all remain in her native Mexico. As such, Contreras poses little, to no,

 overstay risk if she was allowed to reenter the United States as an F-1 student visa holder.

        If the requested stay were granted, Contreras would reenroll and continue to pay tuition at

 Atlantic Cape Community College in Mays Landing, New Jersey. The tuition and incidental

 expenses paid by foreign students benefit local, state, and national economies. Foreign students

 educated within institutions of higher learning in the United States, in turn, create a larger pool of

 applicants eligible for future skilled work-based visas. Allowing Contreras and Plaintiffs to meet

 the goals of the F-1 nonimmigrant student visa and STEM OPT programs is certainly in the best

 interests of both Defendants and the public.

        Neither Defendants nor the general public face any articulable harm should the Court rule

 in favor of the stay. Contreras has no criminal record and poses no national security or terrorist

 threat to the United States.     Conversely, Contreras’ continued studies in the United States

 complement the public’s interests in advancing higher education and reducing taxpayers’

 obligations through increased public college matriculation and tuition receipts.           In effect,

 allowing Contreras to return to her studies would also serve to mitigate Plaintiffs’ damages and

 harm to the public interest.

        Defendants would not be unduly prejudiced or disadvantaged by Contreras’ physical

 presence or testimony. In fact, Defendants routinely grant temporary Port Parole, Form I-515A,

 or Significant Public Benefit Parole (SPBP) under 8 U.S.C. § 1182(d)(3)(A) to alien witnesses in

 civil proceedings who applied for nonimmigrant visas but were determined to be ineligible.

 Such entries are granted by the Secretary of State, in conjunction with the Secretary of the U.S.

 Department of Homeland Security, on a case-by-case basis for humanitarian reasons or because

 of actions that are deemed a significant public benefit.
Case 1:19-cv-13912-NLH-AMD Document 9-1 Filed 09/27/19 Page 12 of 12 PageID: 434
                                                                                        Page 12 of 12


                                           CONCLUSION

        Motions to stay administrative actions may be made during the pendency of a judicial

 review. The Court may stay the five (5) year entry bar if Plaintiffs have shown that irreparable

 injury will occur absent the stay and that they are likely to prevail on the merits of the case. For

 the reasons articulated above, Plaintiffs believe they have met the “traditional” stay factors and

 respectfully request that the Court stay the entry bar presently imposed on Contreras, Plaintiff’s

 student visa designee, so that she may: 1) reenter the United States under the F-1 student visa

 Defendants previously reinstated to continue her studies and future STEM OPT training

 extension program; and 2) be physically present in the United States for discovery, pre-trial

 preparation, and, if resolution to the issues at bar warrant an evidentiary hearing, to provide

 testimony at trial regarding the instant matter.

                                                Respectfully submitted,

                                                YOUNGBLOOD FRANKLIN
                                                SAMPOLI & COOMBS, PA




 Dated: September 27, 2019              By:      _____________________________________
                                                JORGE F. COOMBS, ESQUIRE
